     Case 2:20-cr-00005-SMJ            ECF No. 19        filed 01/28/20      PageID.24 Page 1 of 1




      United States District Court, Eastern District of Washington
                                Magistrate Judge Mary K. Dimke
                                            Richland

 USA v. MONICA PESINA                                         Case           2:20-CR-00005-SMJ-1
                                                              No.

 Arraignment/Initial Appearance on Indictment:                                                 01/28/2020

 ☒ Cora Vargas, Courtroom Deputy [R]                     ☒ Stephanie Van Marter, US Atty [S]
 ☒ Joanna Knutson, Courtroom Deputy [S]                  ☒ Adam Pechtel, Defense Atty
   Pam Howard, Courtroom Deputy [Y]
 ☒ Erica Helms, US Probation / Pretrial                  ☒ Interpreter NOT REQUIRED
   Services Officer [Tele]
 ☒ Defendant present ☒ in custody USM                    ☐ Defendant not present / failed to appear
                      ☐out of custody

 ☒     USA Oral Motion for Detention                     ☒    Rights given
 ☐     USA not seeking detention                         ☒    Acknowledgment of Rights filed
 ☐     Financial Affidavit (CJA 23) filed                ☒    Defendant received copy of charging document
 ☐     The Court will appoint the Federal Defenders      ☒    Defendant waived reading of charging document
 ☒     Based upon conflict with Federal Defenders, the   ☐    Charging document read in open court
       Court appointed CJA Panel Attorney Adam
       Pechtel
 ☒     PRE-Trial Services Report ordered                 ☐    POST Pre-Trial Services Report ordered

 ☐     AO 199c Advice of Penalties/Sanctions filed


                                                REMARKS
        Defendant appeared and was assisted by counsel and advised of their rights and the allegations
contained in the charging document.
        The Defendant acknowledged to the Court that their true and correct name is: Monica Pesina.
        “Not guilty” plea entered.
        Discovery to be provided pursuant to the local rule on discovery.
        Court and the parties discuss scheduling of detention hearing.

The Court ordered:
        1. Defendant shall be detained by the U. S. Marshal until further order of the Court.


                                           Detention Hearing:
                                    02/06/2020 @ 1:30 p.m. [R/MKD]




Digital Recording/R‐326                  Time: 2:43 p.m. – 2:53 p.m.                                   Page 1
